NO. 07-10-00189-CR, 07-10-00190-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

OCTOBER
28, 2010
 

 
MICHAEL DON DENTON, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 181ST DISTRICT COURT OF RANDALL
COUNTY;
 
NO. 18,607-B, 18,608-B; HONORABLE JOHN B. BOARD, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
 
MEMORANDUM OPINION
 
By order of October 8, 2010, we
abated and remanded these cases for proceedings in the trial court according to
the direction of our order.  On October
27, 2010, appellant Michael Denton filed a motion to dismiss both appeals.  Appellant and his attorney signed the
motion.  Tex. R. App.
P. 42.2(a).
We first dissolve the abatement and
reinstate both cases.  No decision of
this court on the merits of either case having been delivered to date, we grant
the motion of appellant to dismiss both cases. 
Accordingly, both appeals are dismissed. 
No motion for rehearing will be entertained and our mandate will issue
forthwith.
 
 
 
 
                                                                                                James
T. Campbell
                                                                                                            Justice
Do
not publish.